          Case 5:20-cr-00319-C Document 18 Filed 03/01/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                 )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )             Case No. CR-20-319-C
                                          )
BRADLEY JASON KERNS,                      )
                                          )
                     Defendant.           )

                                         ORDER

       This matter is before the Court on the Defendant's Unopposed Motion to Continue

Jury Trial. [Doc. 17]. The Court finds the motion should be granted.

       The Court finds the seventy day time limit in the Speedy Trial Act is not implicated

by a continuance of this case to the May 2021 jury trial docket based on Western District

of Oklahoma General Orders 20-27, 21-1, and 21-3. Even if the time limits specified in

the Speedy Trial Act were implicated, the Speedy Trial Act gives this Court the discretion

to Aaccommodate limited delays for case-specific needs.@ Zedner v. United States, 547

U.S. 489, 499 (2006). The Court finds the denial of the motion under the facts of this case

would unreasonably deny the defendant reasonable time necessary for effective

preparation, taking into account the exercise of due diligence by counsel.

       The facts of this case justify an ends of justice determination that a continuance to

the May 2021 jury trial docket Aoutweighs the best interest of the public and the defendant

in a speedy trial.@ United States v. Toombs, 574 F.3d 1262, 1273 (10th Cir. 2009), citing

                                              1
          Case 5:20-cr-00319-C Document 18 Filed 03/01/21 Page 2 of 2




18 U.S.C. '3161(h)(7)(A). The period of delay caused by the granting of the motion to

continue on this ground is excludable for purposes of the Speedy Trial Act. See 18 U.S.C.

'3161(h)(7)(B)(iv). This case is continued to the Court's May 2021 jury trial docket.

      DATED this 1st day of March 2021.




                                            2
